Name: Council Decision (CFSP) 2018/1082 of 30 July 2018 amending Decision (CFSP) 2016/610 on a European Union military training mission in the Central African Republic
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  defence;  Africa
 Date Published: 2018-07-31

 31.7.2018 EN Official Journal of the European Union L 194/140 COUNCIL DECISION (CFSP) 2018/1082 of 30 July 2018 amending Decision (CFSP) 2016/610 on a European Union military training mission in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 April 2016, the Council adopted Decision (CFSP) 2016/610 (1) which established a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) with a mandate and a reference amount until 24 months after the Mission reached Full Operational Capability, i.e. until 19 September 2018. (2) Following the Strategic Review of the Mission, the Political and Security Committee recommended that the mandate of EUTM RCA be amended and extended until 19 September 2020. (3) Council Decision (CFSP) 2016/610 should be amended accordingly. (4) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application and does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/610 shall be amended as follows: (a) In Article 1(2), point (a) is replaced by the following: (a) strategic advice to the President's cabinet, the Ministry of Defence, the Military Staff and the Armed Forces and advice on civil-military cooperation including to the Ministry of the Interior and the Gendarmerie;; (b) In Article 10, paragraph 2 is replaced by the following: 2. The financial reference amount for the common costs of EUTM RCA for the period until 19 September 2018 shall be EUR 18 180 000. The percentage of this reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 15 % and the percentage referred to in Article 34(3) of that Decision shall be 60 % for commitment and 15 % of payment. 3. The financial reference amount for the common costs of EUTM RCA for the period from 20 September 2018 until 19 September 2020 shall be EUR 25 439 596. The percentage of this reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 0 % and the percentage referred to in Article 34(3) of that Decision shall be 30 % for commitment and 0 % of payment.; (c) In Article 13, paragraph 2 is replaced by the following: 2. EUTM RCA shall end on 19 September 2020.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 104, 20.4.2016, p. 21.